
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.5


November 22, 2002

Boeing Capital Corporation
500 Naches Avenue SW
3rd Floor
Renton, WA 98055

Ladies and Gentlemen:

        Reference is hereby made to:

1)The Boeing Company 364-Day Credit Agreement dated as of November 22, 2002
among The Boeing Company ("TBC"), the lenders named therein, JPMorgan Chase
Bank, as syndication agent, Salomon Smith Barney Inc. and J.P. Morgan
Securities, Inc., as joint lead arrangers and joint book managers, and Citibank
N.A. as administrative agent for such lenders (as amended or modified from time
to time, the "364-day Credit Agreement"), and

2)The Boeing Company Five-Year Credit Agreement dated as of September 25, 2000
among The Boeing Company ("TBC"), the lenders named therein, The Chase Manhattan
Bank, as syndication agent, Salomon Smith Barney Inc. and Chase
Securities, Inc., as joint lead arrangers and joint book managers, and Citibank
N.A. as administrative agent for such lenders (as amended or modified from time
to time, the "5-year Credit Agreement"). Capitalized terms used in this letter
agreement that are not defined herein have the respective meanings specified in
the 364-day Credit Agreement or the 5-year Credit Agreement.

        This letter agreement (the "Letter Agreement") sets forth terms and
conditions whereby TBC and Boeing Capital Corporation ("BCC") agree to designate
BCC as a Subsidiary Borrower under the 364-day Credit Agreement and the 5-year
Credit Agreement (collectively, the "Credit Agreements").

1.BCC shall have the irrevocable right to borrow up to $1,500,000,000 (the
"364-day Maximum Amount") under the terms and conditions of the 364-day Credit
Agreement, and BCC shall have the irrevocable right to borrow up to $500,000,000
(the "5-year Maximum Amount," and together with the 364-day Maximum Amount, the
"Maximum Amounts") under the terms and conditions of the 5-year Credit
Agreement.

2.TBC shall not terminate any of the Credit Agreements or take any other action
that would impair BCC's ability to borrow the 364-day Maximum Amount or the
5-year Maximum Amount under the Credit Agreements.

3.Notwithstanding the foregoing, TBC may take actions with regard to the Credit
Agreements (e.g., amendment, restatement, cancellation and replacement) so long
as the resulting credit support available to BCC up to the Maximum Amounts is
acceptable to the nationally recognized rating agencies providing credit ratings
for BCC.

4.TBC agrees in advance to approve all BCC actions pursuant to its right as a
Subsidiary Borrower under the Credit Agreements that would require TBC's
consent. No written TBC approvals to BCC actions under the Credit Agreements
will be required except those written consents explicitly required by the terms
of the Credit Agreements (e.g., notice of borrowing, guaranty, and legal
opinions).

5.TBC agrees to guaranty unconditionally BCC borrowings up to the Maximum
Amounts and other obligations of BCC as a Subsidiary Borrower on terms
consistent with Exhibit J to the 364-day Credit Agreement and Exhibit H to the
5-year Credit Agreement, respectively, including BCC's Notes thereunder.

6.TBC and BCC will promptly and duly execute and deliver such further documents
and assurances and take such further actions as may from time to time be
necessary to carry out the intent and purpose of this Letter Agreement.

--------------------------------------------------------------------------------

7.So that BCC may make a representation in the Borrower Subsidiary Letter
relating to each Credit Agreement, TBC certifies to BCC that TBC's Consolidated
statement of financial position as of December 31, 2001 and the related
Consolidated statement of earnings and retained earnings for the year then ended
(copies of which have been furnished to each Lender) correctly set forth the
Consolidated financial condition of TBC and its Subsidiaries as of such date and
the result of the Consolidated operations for such year, and since such date
there has been no material adverse change in such condition or operations that
is likely to impair the ability of TBC to repay the Advances.

8.This Letter Agreement sets forth in full the terms of our understanding with
respect to the subject matter described herein and supercedes in its entirety
the Letter Agreement, dated November 4, 2002 entered into between TBC and BCC.

        Please acknowledge your agreement to the foregoing by signing in the
space indicated below.

Sincerely,  
The Boeing Company
 
By:
 
   

--------------------------------------------------------------------------------

David A. Dohnalek
Assistant Treasurer  
Acknowledged and Agreed:
 
Boeing Capital Corporation
 
By:
 
   

--------------------------------------------------------------------------------

John F. Rosenthal
Treasurer  

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.5

